764 N.W.2d 270 (2009)
Robert Sawyer WILLIAMS, Treva Womble and the Estate of Robert Seton Williams, Robert Sawyer Williams, Personal Representative, Plaintiffs-Appellants,
v.
SHEEHAN'S ON the GREEN, INC., and Estate of Adam Gradinscak, Walter Sakowski, Personal Representative, Defendants-Appellees.
Docket No. 137888. COA No. 285920.
Supreme Court of Michigan.
April 29, 2009.

Order
On order of the Court, the application for leave to appeal the November 3, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.